DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tom Briscoe on 08/18/2022.
The application has been amended as follows: Claims 1, 2, 5, 6, 11 and 14. Claims 10 and 16 are canceled. 
	2.	(Currently amended) A user equipment (UE) apparatus comprising:
a processor that: registers with a mobile communication network using a first set of credentials, the mobile communication network supporting a plurality of network slices;
receives a third-party public key of a third-party authentication service provider for a network slice where slice-specific authentication is required; [[and]]
encrypts a second set of credentials to conceal a user ID for the UE using a nonce generated for freshness in concealing the user ID and using the third-party public key, wherein the user ID in the second set of credentials is not decryptable except by the slice authentication server operated by the third-party service provider and is used for authentication with the network slice; and 
a transceiver that sends a message to the mobile communication network, wherein the message includes the encrypted second set of credentials. 
2.	(currently amended) The apparatus of claim 1, wherein the is generated by the UE.
	5. 	(Currently amended) A method for a user-equipment (UE) comprising:
registering with a mobile communication network using a first set of credentials, the mobile communication network supporting a plurality of network slices;
receiving a third-party public key of a third-party authentication service provider for a network slice where slice-specific authentication is required;
encrypting a second set of credentials comprising a user ID for the apparatus using a nonce generated for freshness in concealing the user ID and using the public key, wherein the user ID for the UE in the second set of credentials is not decryptable except by the slice authentication server operated by the third-party service provider and is used for authentication with the network slice; and 
sending a message to the mobile communication network, wherein the message includes the encrypted second set of credentials. 
	6.	(Currently amended) A network function apparatus comprising:
a transceiver that receives a registration request from a user equipment device (“UE”), wherein the UE registers with a mobile communication network using a first set of credentials; and 
a processor that: retrieves a third-party public key of a third-party authentication service provider for a network slice where slice-specific authentication is required;
encrypts a second set of credentials to conceal a user ID for the UE using a nonce generated for freshness in conceal the user ID and using the third-party public key, wherein the user ID in the second set of credentials is not decryptable except by the slice authentication server operated by the third-party service provider and is used for authentication with the network slice; and 
sends a message to the slice authentication server, wherein the message includes the encrypted second set of credentials. 
10.	(Canceled)
11. 	(Currently amended) The apparatus of claim 6, wherein the message to the slice authentication server operated by the third-party provider includes the nonce. 
14.	(currently amended) A network function method comprising:
receiving a registration request from a user equipment device (“UE”), wherein the UE registers with a mobile communication network using a first set of credentials;
retrieving a third-party public key of a third-party authentication service provider for a network slice where slice-specific authentication is required;
encrypting a second set of credentials for concealing a user ID of the UE using a nonce generated for freshness in concealing the user ID and using the third-party public key that is not decryptable except by the slice authentication server operated by the third-party service provider, the second set of credentials used for authentication with the network slice; and 
sending a message to an authentication server, wherein the message includes the encrypted second set of credentials.
16.	(Canceled)
Allowable Subject Matter
Claims 1-9, 11-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims are the limitations of receiving a third-party public key of a third-party authentication service provider for a network slice where slice-specific authentication is required; encrypting a second set of credentials to conceal a user ID for the UE using a nonce generated for freshness in concealing the user ID and using the third-party public key, wherein the user ID in the second set of credentials is not decryptable except by the slice authentication server operated by the third-party service provider and is used for authentication with the network slice.
The prior art disclosed by Hu et al. teaches a network slice allocation method wherein a terminal device encrypts NSSAI and an ID of the terminal device to obtain encrypted information, and sends a slice access request message to a first core network device. The first core network device sends the encrypted information to a second core network device. The second core network device decrypts the encrypted information to obtain the NSSAI and the ID of the terminal device, generates an authentication vector, and sends the NSSAI and the authentication vector to the first core network device.
The prior art fails to teach the unique limitations outlined above as recited in the claims of the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497